Citation Nr: 0635990	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for a low back disability, 
now rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and P.S.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969 and from June 1974 to January 1992.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision.  The veteran 
testified before the Board in January 2006.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is needed from him.


REMAND

Regrettably, additional development is needed in this case.

First, the veteran testified before the Board in January 2006 
that a non-VA doctor (Dr. Liverman) has treated his back 
disability.  In addition, he has continued to receive VA 
treatment for the disability since August 2004 (the last VA 
treatment record in the claims folder).  On remand, the RO 
should request that the veteran identify the non-VA doctors 
(including Dr. Liverman) who currently treat his low back 
disability with specificity (name, address, dates of 
treatment) and should seek to obtain any identified, 
available records.  The RO should also obtain all VA medical 
records of treatment for the low back disability since August 
2004.

Second, the veteran's VA medical records from 2004 include 
comments that the veteran has bladder and bowel problems that 
are secondary to his service-connected low back disability 
(chronic low back pain with radiation to the left thigh and 
numbness at the plantar surface of the left foot, status post 
laminectomy and discectomy, L5-S1).  The veteran also has 
stated that he has such problems.

In addition to the diagnostic criteria that the RO has 
already considered in connection with this disability, 
associated objective abnormalities (such as bowel or bladder 
impairment) are to be rated separately under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1) (2006).  In 
this case, an examination is necessary to determine whether 
the veteran has associated objective abnormalities that are 
due to his service-connected low back disability.  On remand, 
the RO should schedule the veteran for such an examination.  

Thereafter, in readjudicating the overall claim for an 
increased rating for the low back disability, the RO should 
consider the presence of any associated objective 
abnormalities (such as bowel or bladder impairment) are to be 
rated separately under the appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

Third, the veteran filed his claim for an increased rating 
for his service-connected low back disability in August 2002.  
During the pendency of the claim, the regulations for rating 
disabilities of the spine were revised twice: effective 
September 23, 2002, with respect to intervertebral disc 
syndrome; and effective September 26, 2003, with respect to 
other spinal disability rating criteria.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The amended rating criteria apply only for periods since the 
effective date of the regulatory change.  For periods before 
the effective date of a regulatory change, only the prior 
regulation applies to rate a disability.  Also, the old 
criteria apply since the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000) (cited at 65 
Fed. Reg. 33,422 (May 23, 2000).  

However, in this case, it is unclear whether the RO 
considered the old rating criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(2001).  Certainly, they did not provide the veteran with any 
notice of the older criteria for evaluating intervertebral 
disc syndrome.  On remand, the RO should consider all 
relevant criteria (both old and new) and should specifically 
notify the veteran of all of the applicable rating criteria 
(both old and new).    

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran identify the 
non-VA doctors (including Dr. Liverman) 
who currently treat his low back 
disability with specificity (name, 
address, dates of treatment) and should 
seek to obtain any identified, available 
records.  Also obtain all VA medical 
records of treatment for the low back 
disability since August 2004.

2.  Schedule the veteran for an 
examination to assess the current nature 
and severity of the veteran's service-
connected low back disability (chronic low 
back pain with radiation to the left thigh 
and numbness at the plantar surface of the 
left foot, status post laminectomy and 
discectomy, L5-S1), including any 
associated objective abnormalities (such 
as bladder or bowel impairment) that are 
caused or aggravated by the service-
connected low back disability.  See 
38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
Note (1) (2006).  Provide the claims 
folder to the examiner.    

3.  Then, readjudicate the claim for an 
increased rating for a low back disability 
(now rated 20 percent disabling).  On 
readjudication, specifically discuss all 
relevant disability rating criteria, 
including the old and new rating criteria 
for intervertebral disc syndrome, as well 
as the old and new rating criteria for 
spinal disabilities in general and any 
separate diagnostic codes that relate to 
associated objective abnormalities such as 
bowel or bladder impairment.  If the 
decision remains adverse to the veteran, 
provide the veteran with a supplemental 
statement of the case (that includes all 
relevant disability rating criteria, as 
discussed above) and the appropriate 
opportunity for a response.  Then, return 
the case to the Board for its review, as 
appropriate.

The Board expresses no opinion as to the ultimate outcome of 
this appeal.  The veteran has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


